Citation Nr: 0020524	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to 
Nevada, and his claim was forwarded to the Board from the 
Reno, Nevada RO.

In a statement received in June 1998, the veteran appears to 
request reopening of a previously denied claim for service 
connection for left knee disability.  This matter has not 
been considered by the RO and is not for appellate 
consideration at this time.


REMAND

The July 1997 rating decision on appeal denied entitlement to 
service connection for bilateral hip disability claimed as 
secondarily due to service-connected right knee disability.  
In June 1998, the veteran expressed disagreement with that 
determination.  The statement of the case issued to the 
veteran and his representative in December 1998, and 
supplemental statement of the case issued to the veteran and 
his representative in January 2000, failed to provide the 
applicable laws and regulations governing consideration of 
the claim for secondary service connection, to include 38 
C.F.R. § 3.310, as required by 38 C.F.R. § 19.29(b) (1999).  

The July 1997 rating decision additionally denied entitlement 
to an increased rating for the service-connected right knee 
disability.  The veteran's statement received in June 1998 
may be "reasonably construed" as expressing dissatisfaction 
with that rating determination, and thus constitutes a timely 
notice of disagreement with that determination.  38 C.F.R. 
§ 20.201 (1999).  The veteran has not been provided a 
statement of the case outlining RO consideration of the 
increased rating claim, as required by 38 C.F.R. § 19.26 
(1999).  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  In this regard, the Board 
notes that while the December 1998 statement of the case 
contained pertinent law for rating the service-connected 
right knee disability, it did not contain discussion as to 
the application of the that law to pertinent facts, as 
required by 38 C.F.R. § 19.29.

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should issue the veteran and his 
representative a supplemental statement 
of the case (SSOC) reflecting 
consideration of the issues of 
entitlement to service connection for 
bilateral hip disability, to include as 
secondarily due to service-connected 
right knee disability, and entitlement to 
an increased rating for service-connected 
right knee disability.  Specifically, the 
SSOC must contain a summary of the 
applicable laws and regulations, with 
appropriate citation, to include 38 
C.F.R. § 3.310, and Part 4, and a 
discussion of how such laws and 
regulations affect the determinations.  
The veteran and his representative must 
be afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No further 
action is required of the veteran unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



